DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/26/2021 has been entered. 

Claim Status
Claims 1-3 and 9-12 are canceled.
Claims 4-8, 13-17, and 22-26 are withdrawn.
Claims 18-21 are under examination.

Priority
The instant claims under examination receive the U.S. effective filing date of at least 06/25/2008.  

Rejections Withdrawn
Claim Rejections - 35 USC § 112
The rejection of claims 18-21 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite is withdrawn in view of Applicant’s amendments. 

New Rejections
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims above recite various antibody variable region families to include VH1b, Vk1, Vlambda1, and Vk3.  The specification teaches framework scaffold sequences for each of these families on page 72.  There it teaches that these sequences are SEQ ID Nos. 2, 4, 6, and 5 for the regions above respectively.  Thus, one interpretation of the structures recited in the instant claims are variable regions that fit these scaffold sequences.  However, additional interpretations are offered by the prior art.
Ewert (Methods, Vol. 34, Pg. 184-199, 2004, previously cited) teaches human germline family consensus sequences in their Figure 2.  There it shows that AHo position 
Taken all together, the lack of guidance in the specification with respect to judging families of variable regions when mutations are present, and the presence of multiple structural interpretations of what constitutes a member of the variable region families of instant claims, the claims above are clearly indefinite.  One of ordinary skill in this art is 
See Ex parte Miyazaki, 89 USPQ2d 1207 (BPAI 2008) ("[R]ather than requiring that the claims are insolubly ambiguous, we hold that if a claim is amenable to two or more plausible claim constructions, the USPTO is justified in requiring the applicant to more precisely define the metes and bounds of the claimed invention by holding the claim unpatentable under 35 U.S.C. §112, second paragraph, as indefinite.").
Applicant may consider adding their sequence identifiers for each variable region family to the claims as appropriate.

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL D ALLEN whose telephone number is (571)270-3497.  The examiner can normally be reached on Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on 571-272-0839.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/Michael Allen/Primary Examiner, Art Unit 1642